     Case 2:18-cv-00116-RFB-VCF Document 52 Filed 09/15/20 Page 1 of 2




     CONNELL LAW
 1
     Christopher S. Connell, Esq.
 2   Nevada Bar No. 12720
     6671 Las Vegas Blvd., Suite 210
 3   Las Vegas, NV 89102
     (702) 266-6355; Fax: (702) 829-5930
 4
     cconnell@connelllaw.com
 5   Attorney for Plaintiff Michael Talasaz

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   MICHAEL TALASAZ, an individual,
                                                          Case No.: 2:18-cv-00116-RFB-VCF
 9                 Plaintiff,
10          v.                                            STIPULATION AND ORDER TO
                                                          DISMISS WITH PREJUDICE
11   ROSS SILVER, an individual; DOES I
12   through X, and ROE CORPORATIONS XI
     through XX, inclusive,
13
                    Defendants.
14
            COMES NOW, Plaintiff MICHAEL TALASAZ, (hereinafter “TALASAZ”), by and
15
     through his attorney of record, Christopher S. Connell, Esq. of the law firm of CONNELL LAW,
16
     and Defendant ROSS SILVER (“SILVER”) by and through their attorney of record, Hector
17
     Carbajal, Esq. of the law firm of CARBAJAL LAW, hereby stipulate and agree as follows:
18
            IT IS HEREBY STIPULATED AND AGREED that the Complaint filed by Plaintiff
19
     TALASAZ is dismissed WITH PREJUDICE as to all parties and in this matter and to any
20
     claims that the parties have between each of them.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///


                                               Page 1 of 2
     Case 2:18-cv-00116-RFB-VCF Document 52 Filed 09/15/20 Page 2 of 2




 1          IT IS FURTHER STIPULATED AND AGREED that all parties are to bear their own
 2   attorney’s fees and costs.
 3           IT IS SO STIPULATED AND AGREED.
 4               18th day of June, 2020.                      18th day of June, 2020.
      DATED this ___                               DATED this ___
 5
      CARBAJAL LAW                                 CONNELL LAW
 6
      /s/ Hector Carbajal
      ____________________________________         /s/ Christopher Connell
                                                   __________________________________
 7
      Hector J. Carbajal II                        Christopher S. Connell, Esq.
 8    Nevada Bar No. 6247                          Nevada Bar No. 12720
      10001 Park Run Dr.                           6671 Las Vegas Blvd., Suite 210
 9    Las Vegas, Nevada 89145
      Attorney for Defendant                       Las Vegas, NV 89119
10                                                 Attorney for Plaintiff

11                                           ORDER
12          Based upon the foregoing Stipulation to Dismiss with Prejudice by and between the
13   parties, and good cause appearing, it is HEREBY ORDERED that the case is DISMISSED
14   WITH PREJUDICE as to all parties, each party to bear their own attorney’s fees and costs.
15         IT IS FURTHER ORDERED that all pending motions are denied without prejudice; the
           Clerk is instructed to close this case.
16
17
            DATED:                          ________________________________
18                                          RICHARD   F. BOULWARE,   II
                                                   DISTRICT COURT JUDGE
19                                          UNITED STATES DISTRICT JUDGE
20                                          DATED this 15th day of September, 2020.
21
22
23
24
25
26
27
28



                                            Page 2 of 2
